Citation Nr: 9925721	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
left nasopharynx adenocarcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Although the only issue developed on appeal is entitlement to 
a compensable rating for left nasopharynx adenocarcinoma, the 
veteran, in his June 1998 Notice of Disagreement, indicates 
that his hearing loss and drainage in the left ear, which are 
a separately service-connected disability, have increased in 
severity.  The RO should address this raised issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's postoperative left nasopharynx 
adenocarcinoma is not productive of any current residuals, 
including recurrence or metastasis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
left nasopharynx adenocarcinoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) 

(West 1991).  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  Accordingly, the Board finds 
that the veteran's claim for an increased evaluation is well 
grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO granted service connection for 
left nasopharynx adenocarcinoma in an October 1996 rating 
decision and assigned a 100 percent evaluation effective from 
July 1996 and a noncompensable evaluation effective from June 
1998.  A subsequent rating decision issued in June 1998 
confirmed and continued the noncompensable evaluation.

The veteran's postoperative left nasopharynx adenocarcinoma 
has been assigned a noncompensable schedular evaluation 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819 (1998).  
Under the rating schedule, malignant neoplasms of any 
specified part of the respiratory system exclusive of skin 
growths will be assigned a 

100 percent evaluation.  A rating of 100 percent shall 
continue beyond the cessation of any surgical, x- ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the condition will be rated on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (1998).

The veteran contends that he is entitled to an increased 
evaluation due to pain and drainage of his left ear.  During 
the VA examination performed in May 1998, the veteran 
reported having had a surgical excision of his tumor, but he 
did not relate a history of chemotherapy or radiation 
therapy.  He had been in remission since surgery and there 
had been no recurrence of the tumor or metastasis.  The 
veteran complained of periodic drainage and severe pain of 
the left ear.  The examination showed no drainage or bleeding 
in the auditory canal of the left ear.  There was a 
myringotomy tube in place.  

An April 1999 letter from physicians at the VA Medical Center 
notes that the veteran currently was a patient of the 
otolaryngology clinic and that he would need continual 
treatment and follow-up for the resection of the left 
eustachian tube and the cancer.

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for postoperative left nasopharynx 
adenocarcinoma.  There is no evidence containing objective 
findings of residuals of the postoperative adenocarcinoma 
involving local recurrence or metastasis of the cancer.  The 
veteran may reopen his claim for an increased evaluation for 
the postoperative adenocarcinoma should such residuals occur.  
The need for medical visits to determine whether the cancer 
has recurred cannot be considered a residual of the 
disability.

The veteran has complained of drainage and pain of his left 
ear and the evidence indicates that he receives medical care 
for these disorders.  However, the Board notes that the RO 
has previously assigned a separate rating for these 
complaints pursuant to 38 C.F.R. §§ 4.85, 4.87a, Diagnostic 
Codes 6100-6200 (1998).  The veteran has been awarded a 10 
percent schedular evaluation for the drainage of his left ear 
pursuant to Diagnostic Code 6200.  The level of hearing 
impairment was noncompensable under Diagnostic Code 6100.  
The veteran may reopen his claim for an increased evaluation 
pursuant to the aforementioned Diagnostic Codes should the 
hearing loss of his left ear worsen.  The Board notes that 
the Schedule for Rating Disabilities with regard to diseases 
of the ear was amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999)(to be codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87).  However, the current appeal does not involve the 
evaluation of the separately service-connected disability 
involving hearing loss and drainage evaluated pursuant to 
Diagnostic Codes 6100-6200.

As the criteria for a compensable evaluation for the 
postoperative left nasopharynx adenocarcinoma have not been 
met at this time, the Board concludes that the benefit sought 
on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) in Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board, as did the RO, 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his postoperative left nasopharynx 
adenocarcinoma has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A compensable evaluation for postoperative left nasopharynx 
adenocarcinoma is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

